Citation Nr: 9921955	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-34 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Behcet's Syndrome due 
to an undiagnosed illness as a result of service during the 
Persian Gulf War pursuant to 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service from August 1985 to 
November 1985 and from March 1991 to June 1991, including a 
period of active duty in Germany during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to service connection for 
Behcet's Syndrome.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran served in Germany for a period of a few 
months during the Persian Gulf War.

3.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of Behcet's Syndrome.

4.  The veteran has not presented any competent evidence of a 
relationship between Behcet's Syndrome and an undiagnosed 
illness as a result of service during the Persian Gulf War.


CONCLUSION OF LAW

The claim for entitlement to service connection for Behcet's 
Syndrome due to an undiagnosed illness as a result of service 
during the Persian Gulf War pursuant to 38 C.F.R. § 3.317 is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Furthermore, service connection may be established for a 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2001.  38 U.S.C.A. § 1117 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.317(a)(1) (1998).  According to the 
regulations, the Southwest Asia Theater of operations 
included multiple areas in and around Iraq, Kuwait, Saudi 
Arabia, Bahrain, Qatar, the Persian Gulf, and others, but 
specifically does not include Germany.  

Objective indications of a chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  Disabilities 
that have existed for six months or more and disabilities 
that exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered chronic.  
Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (1998).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The Board notes that the veteran has not claimed entitlement 
to service connection for Behcet's Syndrome due to her first 
period of service in 1985; rather, she asserts that she 
developed various symptoms while serving in Germany during 
the Persian Gulf War, and was ultimately diagnosed with 
Behcet's Syndrome.  The veteran contends, in essence, that 
although she did not have active duty service in the 
Southwest Asia Theater of operation during the Persian Gulf 
War, she nonetheless is entitlement to service connection for 
an undiagnosed illness because she handled equipment and 
supplies, such as duffel bags, used equipment, body bags, 
uniforms, etc., coming directly from the Persian Gulf.  

At a personal hearing in May 1998, the veteran testified that 
she began to feel the symptoms of Behcet's Syndrome while she 
was in Germany.  She said that she began to experience fever, 
sore throat, nausea, headaches, and other discomforts in 
March or April 1995, but then indicated that it was actually 
1991, but was not sure of the exact date.  She reported that 
she went once or twice to the base physician and was 
diagnosed once with a virus and once with strep throat.  She 
indicated that she got married shortly after service 
separation and became pregnant two or three months later.  
She stressed that she had been sick since October 1991 until 
she was diagnosed in August 1996.  She had complicated 
pregnancies and had to have two c-sections, but all her 
discomforts were attributed to pregnancy.  She reflected that 
she was diagnosed with having a thyroid problem, herpes 
lupus, diabetes, and chancroid cancer until her current 
physician diagnosed her problem.  

The veteran's symptoms included mild fever, burning sensation 
of the skin, mouth and genital ulcers, vaginal bleeding, 
abdominal pain, pain in the joints, pain and blurred vision, 
pain in the ears, head and backaches, lack of energy, itching 
and rash, diarrhea, and nausea.  The symptoms came and went 
and she was sick in September 1997 and again in March 1998, 
sometimes lasting up to three weeks.  One of her treating 
physicians told her that the Syndrome could have been caused 
from a viral or toxic-type of infection but he did not know 
from where or when.  She remarked that some of the chemical 
explosions during the Persian Gulf War caused chemicals to be 
on the equipment.  She testified that she worked in a unit 
that outprocessed all the equipment such as luggage, 
clothing, etc.  She observed that they were not issued any 
type of gear to handle the equipment, even though the 
equipment was placed in quarantine to be decontaminated. 

As an initial matter, the Board must reject the veteran's 
contention that 38 C.F.R. § 3.317 applies.  Significantly, 
there is no basis under the regulation to apply the 
regulation to veteran's serving outside of the Southwest Asia 
Theater of operation, as defined in the regulation.  As noted 
above, the Theater of operation does not include Germany.  
Thus, to the extent the veteran argues that she is entitled 
to compensation under 38 C.F.R. § 3.317, that argument must 
be rejected.

Further, the Board finds that the symptomatology for which 
the veteran has complained has not resulted in a disability 
which can be said to be "undiagnosed."  To the contrary, 
treatment records reflect a diagnosis of Behcet's Syndrome, 
which has not been related to service.  The provisions of 38 
C.F.R. § 3.317 only apply to undiagnosed illnesses; 
therefore, service connection for Behcet's Syndrome, a 
"diagnosed" illness, is precluded under this regulation.  
Since there is, of record, medical evidence attributing the 
veteran's symptomatology to a clinically-diagnosed disorder, 
the requirements for entitlement to service connection under 
38 C.F.R. § 3.317 are rendered not plausible and the claim is 
not well grounded.  

The claim must also be denied on a direct service-connected 
basis.  First, service medical records reveal no complaints, 
symptomatology, or findings of Behcet's Syndrome.  Post-
service medical evidence indicates that the veteran was first 
diagnosed with Behcet's Syndrome in February 1996, nearly 
five years after service separation.  The veteran has only 
offered her lay opinion concerning its development.  Mere 
contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence that would etiologically 
relate her Behcet's Syndrome with an event or incurrence 
while in service, do not constitute a well-grounded claim.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  

This findings is further supported by the medical evidence of 
record.  Specifically, in a June 1996 rheumatology 
consultation, the veteran related a history of recurrent 
vulvar and oral ulcerations since February 1996, and oral 
ulcers as early as four years, worse with acidic foods.  The 
clinical impression was Behcet's Syndrome.  The history of 
ulcers beginning in February 1996 was repeated to several 
treating physicians.  At the time of the initial diagnosis, 
the veteran made no mention of any connection to her period 
of service during the Persian Gulf War.  Significantly, none 
of the medical examiners have attributed Behcet's Syndrome to 
her active service, nor did they indicate evidence that it 
was of long standing duration.  Moreover, although her 
private treating physician has indicated that the etiology of 
Behcet's Syndrome is unknown, there is no medical evidence 
that it has any connection to her four months of active duty 
service in Germany in 1991, and anything she might have 
handled there.  Further, on a medical insurance claims form 
dated in June 1996, the veteran reported that her symptoms 
first occurred in May 1996.

In a January 1998 VA examination report, the veteran 
complained of, among other things, recurrent mucosal 
ulcerations in the genital area, the mouth, and the eyes.  
She related that she served with the Air Force in Germany 
during the Persian Gulf War and handled materials such as 
tanks, weapons, and various articles used in the desert 
without protection.  She believed that her symptoms developed 
after this experience.  The examiner noted that the veteran 
had been diagnosed with Behcet's Syndrome.  The veteran was 
given a physical examination, but there was no diagnosis with 
respect to the Behcet's Syndrome made.  Thus, this 
examination is not sufficient to well ground the claim.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claim because the claim is not 
well grounded is not prejudicial to the veteran, as her 
arguments concerning the merits of the claim included, at 
least by inference, the argument that sufficient evidence to 
establish a well-grounded claim is of record.  Therefore, the 
Board finds that it is not necessary to remand the matter for 
the issuance of a supplemental statement of the case 
concerning whether or not the claim is well grounded.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOGPREC 16-92 
(O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form she completed, in its 
notice of rating decision and the statement and supplemental 
statement of the case.  That discussion informs her of the 
types of evidence lacking, which he should submit for well 
grounded claim.  The Board has examined all the evidence of 
record with a view toward determining whether the veteran 
notified VA of the possible existence of information which 
would render her claim plausible.  However, the Board finds 
no such information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

Entitlement to service connection for Behcet's Syndrome due 
to an undiagnosed illness as a result of service during the 
Persian Gulf War pursuant to 38 C.F.R. § 3.317 is denied on 
the basis that the claim is not well grounded.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

